Case 4:17-cv-00181 Document 143-4 Filed on 06/05/20 in TXSD Page 1 of 25




               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

 MICHAEL J. BYNUM and CANADA HOCKEY §
 LLC d/b/a EPIC SPORTS              §
                                    §
        Plaintiffs,                 §
                                    §
 v.                                 §
                                    §                       CASE NO.
 BRAD MARQUARDT, in his individual  §                     4:17-CV-00181
 capacity,                          §
        Defendant.                  §




               DEFENDANT BRAD MARQUARDT’S
              MOTION FOR SUMMARY JUDGMENT
                      CASE APPENDIX

 Item #   Cases
          Gladwell Gov’t Serv., Inc. v. County of Marin,
   1      265 F. Appx 624 (9th. Cir. 2008)
          Rachlin Architects, Inc. v. Los Angeles Unified Sch. Dist,
   2      CV 04-6670 AHM (CWx), 2005 WL 8154587 (C.D. Ca. Oct. 11, 2005)
          Roy v. New Hampshire Dep’t of Corrections,
   3      No. 13-cv-438-PB, 2015 WL 5054652 (D. N.H. July 8, 2015)
          Winston v. City of Shreveport,
   4      390 Fed. Appx (5th Cir. 2010)




                                Page 1 of 1
          Case 4:17-cv-00181 Document 143-4 Filed on 06/05/20 in TXSD Page 2 of 25
Gladwell Government Services, Inc. v. County of Marin, 265 Fed.Appx. 624 (2008)
2007 Copr.L.Dec. P 29,510




     KeyCite Yellow Flag - Negative Treatment
Disagreement Recognized by Estate of Kauffmann v. Rochester Institute of    West Headnotes (3)
Technology, 2nd Cir.(N.Y.), August 1, 2019
                    265 Fed.Appx. 624
              This case was not selected for                               [1]    Copyrights and Intellectual
           publication in the Federal Reporter.                                   Property     Works Made for Hire
     Not for Publication in West's Federal Reporter                               Under Copyright Act, county could not acquire
       See Fed. Rule of Appellate Procedure 32.1                                  copyright ownership in contractor's pre-existing
    generally governing citation of judicial decisions                            materials through work-for-hire agreement.
     issued on or after Jan. 1, 2007. See also Ninth                                 17 U.S.C.A. §§ 101(2), 201(b).
        Circuit Rule 36-3. (Find CTA9 Rule 36-3)
             United States Court of Appeals,                                      8 Cases that cite this headnote
                      Ninth Circuit.

              GLADWELL GOVERNMENT                                          [2]    Copyrights and Intellectual
                                                                                  Property     Requisites and Validity
          SERVICES, INC., Plaintiff-Appellant,
                            v.                                                    Agreement between county and government
            COUNTY OF MARIN; County of                                            contractor which provided that all reports,
                                                                                  information, data, work product, findings, and
        Tuolumne, a legal subdivision of the State
                                                                                  conclusions furnished to or collected, prepared,
          of California, Defendants-Appellees.
                                                                                  assembled, or made by contractor's agents
                       No. 05-17327.                                              pursuant to agreement would be county property
                              |                                                   did not, by itself, operate to effect a copyright
             Argued and Submitted Nov. 7, 2007.                                   transfer. 17 U.S.C.A. § 204(a).
                              |
                                                                                  1 Cases that cite this headnote
                    Filed Jan. 28, 2008.

Synopsis                                                                   [3]    Copyrights and Intellectual
Background: Contractor sued county for alleged copyright                          Property     Persons Entitled to Sue
infringement. The United States District Court for the
                                                                                  Government contractor, having alleged
Northern District of California, Saundra B. Armstrong,
                                                                                  protectable copyright interest in materials which
J., dismissed action for failure to state claim. Contractor
                                                                                  pre-existed its contract with county and could
appealed.
                                                                                  not be transferred except in conformity with
                                                                                  requirements of Copyright Act, had standing to
                                                                                  sue for copyright infringement. 17 U.S.C.A. §§
Holdings: The Court of Appeals held that:                                         201(a, b), 204(a).

[1] county could not acquire copyright ownership in                               4 Cases that cite this headnote
contractor's pre-existing materials through work-for-hire
agreement;

[2] agreement did not, by itself, operate to effect a copyright            Attorneys and Law Firms
transfer; and
                                                                           *625 Kevin D. Hughes, Los Angeles, CA, for Plaintiff-
                                                                           Appellant.
[3] contractor had standing to sue for copyright infringement.


Reversed and remanded.



                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
        Case 4:17-cv-00181 Document 143-4 Filed on 06/05/20 in TXSD Page 3 of 25
Gladwell Government Services, Inc. v. County of Marin, 265 Fed.Appx. 624 (2008)
2007 Copr.L.Dec. P 29,510

                                                                    *626 work.” 17 U.S.C. § 201(a). However, if the work is
Cary M. Adams, Esq., Geoffrey Alan Goodman, Murphy                 made “for hire,” “the employer or other person for whom the
Austin Adams Schoenfeld LLP, Sacramento, CA, for                   work was prepared is considered the author ... and, unless
Defendants-Appellees.                                              the parties have expressly agreed otherwise in a written
                                                                   instrument signed by them, owns all of the rights comprised
Appeal from the United States District Court for the Northern
                                                                   in the copyright.” 17 U.S.C. § 201(b). Section 101 of the
District of California, Saundra B. Armstrong, District Judge,
                                                                   Copyright Act defines a “work made for hire” as “a work
Presiding. D.C. No. CV-04-03332-SBA.
                                                                   specially ordered or commissioned ... if the parties expressly
Before: HUG, THOMAS, and TALLMAN, Circuit Judges.                  agree in a written instrument signed by them that the work
                                                                   shall be considered a work made for hire....”      17 U.S.C. §
                                                                   101(2). The plain language of the statute indicates that a work-
                    MEMORANDUM *                                   for-hire agreement cannot apply to works that are already in
                                                                   existence. Works “specially ordered or commissioned” can
 **1 Gladwell Government Services, Inc. (“Gladwell”)               only be made after the execution of an express agreement
appeals the district court's dismissal of its copyright
                                                                   between the parties. See      Playboy Enters., Inc. v. Dumas,
infringement action for failure to state a claim under Rule
12(b)(6). We reverse. Because the parties are familiar with        53 F.3d 549, 558-59 (2d Cir.1995);      Schiller & Schmidt,
the factual and procedural history of this case, we need not       Inc. v. Nordisco Corp., 969 F.2d 410, 412-13 (7th Cir.1992)
recount it here.                                                   (“The writing must precede the creation of the property” to
                                                                   qualify as a work-for-hire agreement). Accordingly, Marin
                                                                   could not acquire copyright ownership in Gladwell's Pre-
                                                                   Existing Materials through a work-for-hire agreement.
                               I

We review de novo a dismissal for failure to state a claim          [2] Additionally, the agreement did not transfer Gladwell's
                                                                   copyright interest in the Pre-Existing Materials to Marin.
under Rule 12(b)(6).      Knievel v. ESPN, 393 F.3d 1068,          The agreement provides that “[a]ll reports, information, data,
1072 (9th Cir.2005). At this stage, we take as true allegations    work product, findings, and conclusions furnished to or
of material fact in the complaint and construe the pleadings       collected, prepared, assembled, and/or made by [Gladwell's
in the light most favorable to the nonmoving party.         Id.    agents] under this Agreement (“Work Product”) shall be the
Our review is generally limited to the contents of the             property of [Marin].” This language by itself cannot operate
complaint, but we “may consider evidence on which the              to effect a copyright transfer as a matter of law. See 17 U.S.C.
complaint ‘necessarily relies' if: (1) the complaint refers to     § 204(a) (requiring that a transfer of copyright ownership
the document; (2) the document is central to the plaintiff's       must be made in a signed writing);    Effects Assocs., Inc.
claim; and (3) no party questions the authenticity of the copy     v. Cohen, 908 F.2d 555, 557 (9th Cir.1990). Transfer of a
attached to the 12(b)(6) motion.”    Marder v. Lopez, 450          copyright interest must be made expressly. Id. (“The rule is
F.3d 445, 448 (9th Cir.2006). As the parties concede, we           really quite simple: If the copyright holder agrees to transfer
may consider the 1999 contract between Gladwell and Marin          ownership to another party, that party must get the copyright
under the foregoing exception.                                     holder to sign a piece of paper saying so.”).

                                                                    **2 [3] Because Gladwell has alleged a protectable
                              II                                   copyright interest in the Pre-Existing Materials that cannot
                                                                   be transferred except in conformity with the requirements of
 [1] The central claim raised on appeal is that Gladwell had       the Copyright Act, Gladwell has standing to sue for copyright
authored and obtained copyright protection in certain material     infringement and has stated a claim for relief sufficient to
(“Pre-Existing Materials”) that pre-dated the Marin contract       withstand a motion to dismiss on the pleadings.
that resulted in the creation of the retention schedules (“Marin
Schedules”). The Copyright Act provides that copyright
ownership “vests initially in the author or authors of the



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
        Case 4:17-cv-00181 Document 143-4 Filed on 06/05/20 in TXSD Page 4 of 25
Gladwell Government Services, Inc. v. County of Marin, 265 Fed.Appx. 624 (2008)
2007 Copr.L.Dec. P 29,510

                                                                    that all work product “furnished to [Marin]” shall be the
                             III
                                                                    property of Marin, when in fact it states that all work product
Although Gladwell has stated a claim sufficient to avoid a          “furnished to [Gladwell]” shall be the property of Marin.
Rule 12(b)(6) dismissal, it is far from evident that it has         Additionally, the district court reported that Gladwell *627
a legitimate claim. The record is simply too undeveloped            cannot “use or publish” the Marin Schedules without Marin's
to make that conclusion. It is unclear what, if anything,           prior authorization, but the contract only prohibits Gladwell
comprises the Pre-Existing Materials, and whether the Pre-          from publishing (or making available) the Marin Schedules
Existing Materials or the Marin Schedules are, in fact,             without Marin's authorization.
copyrightable-that is, whether they involve the requisite
“minimal degree of creativity” necessary for copyright              All of these matters are committed to the careful consideration
                                                                    of the district court on remand, and we express no opinion on
protection. See Feist Publ'ns, Inc. v. Rural Telephone Serv.
                                                                    any of these questions. Our holding simply is that Gladwell
Co., 499 U.S. 340, 345, 111 S.Ct. 1282, 113 L.Ed.2d 358
                                                                    has standing to sue and its complaint survives the minimal
(1991).
                                                                    requirements of Rule 12(b)(6).

It is also unclear from the record whether the contract,
                                                                    REVERSED AND REMANDED.
setting aside the question of the Pre-Existing Materials,
actually created a work-for-hire agreement as contemplated
by the Copyright Act. The district court's determination            All Citations
was based on a misreading of several parts of the contract.
For instance, the district court read the contract to provide       265 Fed.Appx. 624, 2008 WL 268268, 2007 Copr.L.Dec. P
                                                                    29,510




                                                        Footnotes


*      This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


End of Document                                                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               3
          Case 4:17-cv-00181 Document 143-4 Filed on 06/05/20 in TXSD Page 5 of 25
Rachlin Architects, Inc. v. Los Angeles Unified School District, Not Reported in Fed....
2005 WL 8154587

                                                               (“DSA”). LAUSD retained the right to cancel its contract with
                                                               Rachlin for any reason upon thirty days’ notice.
     KeyCite Overruling Risk - Negative Treatment
Overruling Risk Pearson v. Callahan, U.S., January 21, 2009
                                                               On January 16, 2002, LAUSD placed the Project on
                  2005 WL 8154587
                                                               hold because construction required a detailed environmental
    Only the Westlaw citation is currently available.
                                                               impact report. LAUSD exercised its right to cancel the
     United States District Court, C.D. California.
                                                               contract, properly giving Rachlin thirty days’ notice, and
                                                               paying Rachlin for all services rendered up to the day of
         RACHLIN ARCHITECTS, INC., Plaintiff,
                                                               cancellation.
                       v.
          LOS ANGELES UNIFIED SCHOOL
                                                               At some point thereafter, LAUSD restarted the project.
      DISTRICT and Richard M. Luke, Defendants.                LAUSD’s staff architect, Defendant Richard M. Luke,
                                                               modified the original plans and then stamped, signed, and
              Case No. CV 04–6670 AHM (CWx)
                                                               submitted the plans to the DSA. Construction continued at
                              |
                                                               least through the filing of this motion. The Wonderland
                     Signed 10/11/2005
                                                               Elementary School is scheduled for completion in October
Attorneys and Law Firms                                        2005.

David E. Barker, Collins Collins Muir and Stewart, South       On August 11, 2004, Rachlin filed suit against LAUSD and
Pasadena, CA, for Plaintiff.                                   Luke, asserting a breach of contract claim against LAUSD
                                                               and copyright infringement and false designation of origin
David M. Huff, Sarine A. Abrahamian, Colin E. Barr, Orbach
                                                               claims against both LAUSD and Luke. Both Defendants
Huff and Suarez, Los Angeles, CA, for Defendants.
                                                               moved to dismiss. On January 21, 2005, I granted that motion
                                                               with respect to LAUSD, and denied it with respect Rachlin’s
                                                               copyright claim against Luke.
        ORDER GRANTING RICHARD M. LUKE’S
         MOTION FOR SUMMARY JUDGMENT                           On August 22, Luke filed this motion for summary judgment.

A. Howard Matz, United States District Judge

                                                                                       DISCUSSION
                        INTRODUCTION
                                                               I. Legal Standard
 *1 This matter is before the Court on Defendant Richard
                                                               Federal Rule of Civil Procedure 56(c) provides for summary
M. Luke’s Motion for Summary Judgment. I GRANT the
                                                               judgment when “the pleadings, depositions, answers to
motion on qualified immunity grounds, finding that Luke, as
                                                               interrogatories, and admissions on file, together with the
staff architect to the Los Angeles Unified School District,
                                                               affidavits, if any, show that there is no genuine issue as to any
could reasonably have believed his conduct to be lawful with
                                                               material fact and that the moving party is entitled to judgment
respect to Plaintiff’s statutory rights under copyright.
                                                               as a matter of law.” The moving party bears the initial burden
                                                               of demonstrating the absence of a “genuine issue of material
                                                               fact for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
                         BACKGROUND                            256 (1986). A fact is material if it could affect the outcome
                                                               of the suit under the party to establish, beyond the pleadings,
Defendant Los Angeles Unified School District (“LAUSD”)        that there is a genuine issue for trial. Celotex Corp. v. Catrett,
retained Plaintiff Rachlin Architects, Inc. (“Rachlin”) in     477 U.S. 317, 324 (1986).
November 1998 to design an on-grade parking structure with
an eight classroom building on top of the structure. This      “When the party moving for summary judgment would bear
project was known as the Wonderland Elementary School          the burden of proof at trial, it must come forward with
project (the “Project”). Rachlin designed the structure and    evidence which would entitle it to a directed verdict if the
obtained the approval of the Department of State Architect     evidence went uncontroverted at trial. In such a case, the



                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         1
         Case 4:17-cv-00181 Document 143-4 Filed on 06/05/20 in TXSD Page 6 of 25
Rachlin Architects, Inc. v. Los Angeles Unified School District, Not Reported in Fed....
2005 WL 8154587

moving party has the initial burden of establishing the absence
of a genuine issue of fact on each issue material to its           The Supreme Court in Harlow v. Fitzgerald, 457 U.S. 800
case.” C.A.R. Transportation Brokerage Co., Inc. v. Darden         (1982), expressly acknowledged that qualified immunity is
Restaurants, Inc., 213 F.3d 474, 480 (9th Cir. 2000) (citations    a potential defense to alleged violations of statutory rights:
omitted). In contrast, when the non-moving party bears the         “[Government officials performing discretionary functions
burden of proving the claim or defense, the moving party can       generally are shielded from liability for civil damages insofar
meet its burden by pointing out the absence of evidence from       as their conduct does not violate clearly established statutory
the non-moving party. The moving party need not disprove           or constitutional rights of which a reasonable person would
the other party’s case. See Celotex, 477 U.S. at 325. Thus,        have known.” Harlow, 457 U.S. at 818 (emphasis added).
“[s]ummary judgment for a defendant is appropriate when the        Although most qualified immunity cases involve alleged
plaintiff ‘fails to make a showing sufficient to establish the     constitutional violations, many nevertheless cite and/or quote
existence of an element essential to [his] case, and on which      Harlow’s language regarding “statutory” rights. See, e.g.,
[he] will bear the burden of proof at trial.” ’ Cleveland v.       Spoklie v. Montana, 411 F.3d 1051, 1060 (9th Cir. 2005); San
Policy Management Sys. Corp., 526 U.S. 795, 805–06 (1999)          Jose Charter of Hells Angels Motorcycle Club v. City of San
(citing Celotex, 477 U.S. at 322).                                 Jose, 402 F.3d 962, 971 (9th Cir. 2005).

 *2 When the moving party meets its burden, the “adverse           Additionally, at least three federal courts have considered
party may not rest upon the mere allegations or denials of the     the defense of qualified immunity in the context of alleged
adverse party's pleadings, but the adverse party's response,       violations of statutory copyright. See Lane v. First Nat.
by affidavits or as otherwise provided in this rule, must set      Bank of Boston, 687 F.Supp. 11 (D.Mass. 1988); Pollara
forth specific facts showing that there is a genuine issue for     v. Seymour, 150 F.Supp.2d 393 (N.D.N.Y 2001); Chavez v.
trial.” Fed. R. Civ.P. 56(e). Summary judgment will be entered     Arte Publico Press, 59 F.3d 539 (5th Cir. 1995). In both
against the non-moving party if that party does not present        Lane and Pollara, the district courts, although ultimately
such specific facts. Id. Only admissible evidence may be           rejecting the state officials’ defense of qualified immunity,
considered in deciding a motion for summary judgment. Id.;         proceeded, at least implicitly, on the basis that such a defense
Beyene v. Coleman Sec. Serv., Inc., 854 F.2d 1179, 1181 (9th       was available. Lane, 687 F.Supp. at 17–18; Pollara, 150
Cir. 1988).                                                        F.Supp.2d at 398. In Chavez, the Fifth Circuit considered a
                                                                   qualified immunity defense by a state university employee to
“[I]n ruling on a motion for summary judgment, the                 plaintiff’s allegations of copyright infringement. As here, the
nonmoving party’s evidence ‘is to be believed, and all             court had to look to the parties’ contract to determine whether
justifiable inferences are to be drawn in [that party’s] favor.’   the defendant was entitled to qualified immunity:
” Hunt v. Cromartie, 526 U.S. 541, 552 (1999) (quoting
Anderson, 477 U.S. at 255). But the non-moving party must
come forward with more than “the mere existence of a                            The unlawful act [defendant] is alleged
scintilla of evidence.” Anderson, 477 U.S. at 252. Thus,                        to have committed was authorizing
“[w]here the record taken as a whole could not lead a rational                  the printing of copies of [plaintiff’s]
trier of fact to find for the nonmoving party, there is no                      book in violation of the Copyright
genuine issue for trial.” Matsushita Elec. Indus. Co., Ltd.                     Act. However, paragraph 14 of
v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citation                       plaintiff’s Complaint concedes that
omitted).                                                                       the contractual provision relating to
                                                                                the duration of the publishing license
                                                                                is ambiguous. The contract itself,
II. Qualified Immunity
                                                                                appended to the plaintiff’s Complaint,
   A. Qualified Immunity as a Defense to Copyright                              confirms this ambiguity. Because the
   Infringement                                                                 licensing contract was reasonably
Both parties have assumed that qualified immunity principles                    susceptible to two interpretations, one
under 42 U.S.C. § 1983 are applicable here, where a statutory                   of which renders [defendant’s] alleged
right (copyright), as opposed to a constitutional right, is at
issue. 1 They are correct.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
         Case 4:17-cv-00181 Document 143-4 Filed on 06/05/20 in TXSD Page 7 of 25
Rachlin Architects, Inc. v. Los Angeles Unified School District, Not Reported in Fed....
2005 WL 8154587

             act perfectly legal, he is entitled to                 knowingly violate the law....’ ” Id. “If the law did not put
             qualified immunity.                                    the [official] on notice that his conduct would be clearly
                                                                    unlawful, summary judgment based on qualified immunity is
                                                                    appropriate.” Saucier, 533 U.S. at 202.
 *3 Chavez, 59 F.3d at 548 (vacated on other grounds). Thus,
in Chavez, the Fifth Circuit found that state officials may         Supreme Court and Ninth Circuit decisions make clear that
be qualifiedly immune from suit for claimed violations of           the “clearly established” inquiry must be undertaken in a
copyright.                                                          context-specific manner. Id.; see also Brewster, 149 F. 3d at
                                                                    978. Thus, whether a right is “clearly established” depends
Given (1) that Harlow expressly refers to “statutory” rights,       substantially on the level of generality at which the relevant
(2) that copyright is itself constitutionally grounded, and         ‘legal rule’ is to be identified.” Anderson v. Creighton, 483
(3) that federal courts have acknowledged that government           U.S. 635, 639 (1987). “[R]eviewing courts must not view ...
officials may invoke qualified immunity as a defense to             rights in the abstract but rather ‘in a more particularized,
allegations of copyright infringement, Luke is entitled to raise    and hence more relevant, sense.’ ” Brewster, 149 F.3d at 978
qualified immunity as a defense to Rachlin’s claims.                (quoting Anderson, 483 U.S. at 640). Thus, here, the right
                                                                    at stake is not merely Rachlin’s rights under copyright, but
                                                                    rather Rachlin’s rights under copyright in light of the Rachlin–
   B. Qualified Immunity Standard                                   LA USD contract—which may or may not have transferred
A public official performing a discretionary function enjoys        ownership of Rachlin’s copyright to LAUSD.
qualified immunity in a civil action for damages, provided his
conduct does not violate clearly established federal statutory
or constitutional rights of which a reasonable person would
                                                                                 1. The Rachlin–LAUSD Contract
have known. Harlow, 457 U.S. at 818. The immunity is
“immunity from suit rather than a mere defense to liability.”        *4 The parties’ dispute whether the November 1998 contract
Mitchell v. Forsyth, 472 U.S. 511, 526 (1985).                      for architectural services between LAUSD and Rachlin
                                                                    transferred copyright ownership in the resulting Project plans.
In Saucier v. Katz, 533 U.S. 194 (2001), the Supreme Court          There is only one provision in the contract that pertains to the
stated that in ruling on a summary judgment motion based            issue of copyright transfer—Article XI, which states:
on qualified immunity, the court must conduct a two-step
inquiry. First, the Court must ask: “Taken in the light most
favorable to the party asserting the injury, do the facts alleged
                                                                                 The final preliminary sketches,
show the [official’s] conduct violated a constitutional [or
                                                                                 architectural presentation drawings,
statutory] right?” Id. at 201. Second, “if a violation could be
                                                                                 final      construction     documents,
made out on a favorable view of the parties’ submissions, the
                                                                                 structural computations, and other
next, sequential step is to ask whether the right was clearly
                                                                                 documents prepared by the Architect
established” when viewed in the context of the case. Id.
                                                                                 under this Agreement shall be and
                                                                                 shall remain the sole property of the
For a right to be “clearly established,” “the contours of the
                                                                                 District. The Architect shall not permit
right must be sufficiently clear that a reasonable official
                                                                                 reproductions to be made out of the
would understand that what he is doing violates that right.”
                                                                                 final construction documents without
Saucier, 533 U.S. at 202 (citation deleted). For even where
                                                                                 the approval of the District and shall
plaintiff’s factual allegations would, if true, establish an
                                                                                 refer all requests by bidders and other
actual violation, immunity will nevertheless be recognized
                                                                                 persons for construction documents to
if officials “of reasonable competence could disagree on ...
                                                                                 the District.
whether a chosen course of action” would be lawful. Brewster
v. Board of Education of the Lynwood Unified School District,
149 F.3d 971, 977 (9th Cir. 1998) (quoting Malley v. Briggs,
                                                                    SUF ¶ 11.
475 U.S. 335, 341 (1986)). “Indeed, [qualified immunity]
safeguards ‘all but the plainly incompetent or those who



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
         Case 4:17-cv-00181 Document 143-4 Filed on 06/05/20 in TXSD Page 8 of 25
Rachlin Architects, Inc. v. Los Angeles Unified School District, Not Reported in Fed....
2005 WL 8154587

California Education Code § 17316, however, also governs            modifications, removed its title block, and signed and
contracts between school districts and architects. Both parties     stamped the plans as Luke’s own. Rachlin contends that
cite specific language from § 17316 to support their respective     these actions constitute infringement of its copyrights under
arguments. Rachlin argues that § 17316(b) specifies that            17 U.S.C. § 102(a)(5) (for pictorial, graphic, and sculptural
school districts, in entering contracts for architectural           works) and § 102(a)(8) (for architectural works). The Court
services, obtain no copyright interest in architectural plans       assumes for purposes of this Order that Rachlin is correct in
for which they contract, absent an express written agreement        this contention.
to the contrary. Luke cites that same California law, albeit
subsection (a), in contending that the exact opposite is true        *5 The second Saucier inquiry asks whether the right
—i.e., that, by default, the copyright interest in architectural    allegedly violated was “clearly established” at the time
plans pass to school districts. Section 17316 states:               defendant engaged in the challenged conduct and in light
                                                                    of the circumstances defendant faced. Saucier v. Katz, 533
  (a) Any contract entered into... between [a] school district      U.S. at 202 (“The relevant, dispositive inquiry in determining
  and [an] architect ... shall provide that all plans ...           whether a right is clearly established is whether it would be
  shall be and remain the property of the school district           clear to a reasonable officer that his conduct was unlawful
  for the purposes of repair, maintenance, renovation,              in the situation he confronted.”) (emphasis added); see also
  modernization, or other purposes, only as they relate to          Brewster, 149 F. 3d at 978; Anderson, 483 U.S. at 640. Thus,
  the project for which the certified architect or structural       here, I must assess Rachlin’s rights, and whether those rights
  engineer was retained. Nothing in this subdivision shall          were clearly established, in light of the contract between
  preclude the school district from using the plans... for the      Rachlin and LAUSD.
  purposes of additions, alignments, or other development on
  the site.                                                         Rachlin contends that it alone, as owner of the copyright, had
                                                                    the right to prepare derivative works from its architectural
  (b) The contract set forth in subdivision (a) shall not be
                                                                    plans and that that right is “clearly established” under 17
  construed to transfer the] architect’s ... copyrights over
                                                                    U.S.C. § 106(2) (copyright owners hold the “exclusive right[ ]
  these documents, including, but not limited to, all common
                                                                    to ... prepare derivative works based upon the copyrighted
  law, statutory, and other reserved rights, unless the ...
                                                                    work.”). Rachlin is correct in the abstract, i.e., that the
  architect... expressly transfers... these rights [in writing].
                                                                    legal contours of the right to prepare derivative works are
Cal. Educ. Code § 17316 (2001).                                     sufficiently defined to have put people on notice of what
                                                                    is and is not lawful under copyright. Rachlin is incorrect,
Luke contends that subsection (b) preserves Rachlin’s               however, in arguing that its right to prepare derivative works
copyright only where the contract itself is silent and here it is   was “clearly established” on the facts of this case, i.e., when
not silent. He points out that the express language of Article      one takes into account the circumstances Luke faced.
XI labels the plans the “sole property” of the district and
prohibits Rachlin from making reproductions of the originals.       Luke contends that it was objectively reasonable for him to
                                                                    stamp, sign, and submit the modified Project plans to the
                                                                    DSA, given that the contract can reasonably be interpreted as
                                                                    transferring Rachlin’s copyright to LAUSD. Luke argues that
        2. Is Luke Entitled to Qualified Immunity?
                                                                    Rachlin’s and LAUSD’s respective rights to the plans under
Keeping in mind the parties’ competing contentions regarding        the contract were sufficiently ambiguous such that he cannot
the effect of the Rachlin–LAUSD contract upon Rachlin’s             be said to have acted unreasonably in treating the plans as his
copyright interest, I now apply the Saucier qualified               own.
immunity standard set forth above.
                                                                    I agree. Although I would likely conclude that Cal. Educ.
The first inquiry under Saucier poses the following question:       Code § 17316(b), not § 17316(a), governs the analysis on the
Taken in the light most favorable to Rachlin, do the facts          merits and, hence, that the contract did not transfer Rachlin’s
alleged show that Luke’s conduct violated Rachlin’s rights          copyright to LAUSD, Luke’s contention to the contrary is
under copyright? Saucier v. Katz, 533 U.S. at 201. Rachlin          not unreasonable. There is sufficient ambiguity such that
alleges that Luke improperly took its plans, made minor             Luke could have reasonably believed that his conduct was



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             4
        Case 4:17-cv-00181 Document 143-4 Filed on 06/05/20 in TXSD Page 9 of 25
Rachlin Architects, Inc. v. Los Angeles Unified School District, Not Reported in Fed....
2005 WL 8154587

lawful. Even if the explicit language of Cal. Educ. Code §
17316(b)(preserving an architect’s copyright interest) trumps     Rachlin’s only evidence to the contrary comes from Luke’s
subsection (a), Article XI’s express limitation on Rachlin’s      deposition testimony, in which he allegedly admits to
reproduction right and the “sole property” language create        knowing that Rachlin retained the copyright interest in its
sufficient doubt as to Rachlin’s and LAUSD’s respective           plans. Rachlin, however, quotes selectively to create such an
interests such that Luke’s conduct cannot be said to have         inference. Luke did indeed testify that he believed Rachlin to
been unreasonable. Thus, like Chavez, supra, because the          be the copyright holder; however, he went on to clarify that
Rachlin–LAUSD contract was ambiguous with respect to              belief, stating that he believed Rachlin retained the copyright
copyright ownership, Rachlin’s copyright rights were not          in the plans only as to projects other than the Wonderland
clearly established at the time Luke modified, stamped,           Project:
signed, and submitted the plans. As such, Luke is entitled to
qualified immunity.
                                                                               It was my understanding that
The Court finds further support for this conclusion in the                     as it pertained to this project,
“decision” of the California Architects Board (“CAB”),                         the Wonderland eight-classroom
the professional peer review and oversight board of both                       addition[,] we weren’t infringing on
Luke and Rachlin. Rachlin referred Luke to the CAB                             any copyright. If we were intending
and alleged that he had improperly taken its plans, made                       to use it elsewhere, that’s where[,] it
minor modifications, removed its title block, and signed and                   was my understanding[,] we would
stamped the plans as Luke’s own, in violation of California                    need to ask permission from Rachlin
Business & Professions Code § 5536.1. Violations of § 5536.1                   Architects.
are considered misdemeanors and carry punishments up to
$5000 and 1 year in jail. Cal. Bus. & Prof. Code § 536.
The CAB considered and “dismissed” Rachlin’s allegations
                                                                  Barr Deck, Ex. A, pp. 10–11 (emphasis added). This
of improper onduct by Luke. The CAB made the following
                                                                  statement demonstrates that Luke did not consider his
determination:
                                                                  stamping and submitting the modified Wonderland Project
                                                                  plans to have infringed in any way on Rachlin’s rights under
                                                                  copyright law.
            The Board’s enforcement staff and
            architect consultant reviewed this case               Given (1) that a colorable argument can be made that the
            and determined that there were no                     contract transferred Rachlin’s copyright to LAUSD, and
            violations of [§ 5536.1] based on the                 (2) that the CAB determined that Luke acted as would a
            evidence provided, therefore, this case               responsible architect in submitting the modified plans as his
            is closed. The Board [finds] that [Luke               own, the second Saucier inquiry compels a finding that Luke
            was] acting in [his] capacity as a staff              is entitled to qualified immunity. Although the right to prepare
            architect with the LAUSD and that                     derivative works under copyright is “clearly established” in
            [he] exercised responsible control over               the abstract, Rachlin’s rights in this case were by no means
            the documents for the revised project.”               “clearly established” given the ambiguity of the contract.



 *6 Luke Deck, Ex. C ¶ 9. Although the CAB “decision”                C. Remaining Claims
does not bind the Court in any way, it is relevant to the         Although qualified immunity is applicable only in civil
issue of whether Luke’s actions can be considered objectively     suits for damages, see American Fire, Theft & Collision
                                                                  Managers, Inc. v. Gillespie, 932 F.2d 816, 818 (9th Cir.
reasonable. 2 That is, the CAB “decision” helps inform the
                                                                  1991), the Court nevertheless dismisses any remaining claims
Court as to what a reasonable LAUSD architect could have
                                                                  for injunctive relief by Rachlin. Rachlin has presented no
done in Luke’s situation. That the CAB concluded Luke
                                                                  evidence that Luke’s conduct involved projects other than
“exercised responsible control” supports the conclusion that
                                                                  the Wonderland Elementary School, and there is little risk of
he did in fact act objectively reasonably, and thus is entitled
                                                                  future infringement.
to qualified immunity.


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             5
       Case 4:17-cv-00181 Document 143-4 Filed on 06/05/20 in TXSD Page 10 of 25
Rachlin Architects, Inc. v. Los Angeles Unified School District, Not Reported in Fed....
2005 WL 8154587



                                                               IT IS SO ORDERED.
                     CONCLUSION
                                                               All Citations
For the reasons discussed above, the Court GRANTS Luke’s
                                                               Not Reported in Fed. Supp., 2005 WL 8154587
motion for summary judgment. 3 Defendants shall lodge a
proposed judgment.




                                                      Footnotes


1      Of course the Constitution itself empowers Congress to enact copyright legislation. U.S. Const. art. I, § 8, cl. 8.
2      Rachlin concedes this. See 9/19/2005 Hearing Transcript, pp. 8:15–9:18.
3      Docket No. 33.


End of Document                                            © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           6
        Case 4:17-cv-00181 Document 143-4 Filed on 06/05/20 in TXSD Page 11 of 25
Roy v. New Hampshire Dept. of Corrections, Not Reported in F.Supp.3d (2015)
2015 WL 5054652

                                                                   facially plausible “when the plaintiff pleads factual content
                                                                   that allows the court to draw the reasonable inference that the
                  2015 WL 5054652
   Only the Westlaw citation is currently available.               defendant is liable for the misconduct alleged.” Ashcroft v.
   United States District Court, D. New Hampshire.                 Iqbal, 556 U.S. 662, 678 (2009). Analyzing plausibility is “a
                                                                   context-specific task” in which courts rely upon their “judicial
                     Steven J. ROY
                                                                   experience and common sense.”        Id. at 679.
                           v.
          NEW HAMPSHIRE DEPARTMENT
          OF CORRECTIONS; William Wrenn,
      Commissioner, New Hampshire Department                                              II. Background
      of Corrections; Richard Gerry, Warden, New
                                                                   The facts recited in this section are drawn from plaintiff's
       Hampshire State Prison; and Fred Nichols.                   amended complaint, document no. 45.
                     No. 13–cv–438–PB.
                                                                   Before he was sentenced to prison, Roy ran a software
                              |
                                                                   company. So too did Bill Johnson, who, at all times relevant
                     Signed July 8, 2015.
                                                                   to this matter, was also an inmate at the NHSP. From 2001
Attorneys and Law Firms                                            onward, while an inmate at the NHSP, Johnson wrote business
                                                                   software. He did so at times when he was not engaged in his
Steven J. Roy, Berlin, NH, pro se.                                 prison job because software development was not permitted
                                                                   during his prison work time.
Thomas J. Donovan, Francis Charles Fredericks, Nh
Attorney General's Office, Concord, NH, for New Hampshire
                                                                   In mid 2004, the manager of the NHSP furniture shop hired
Department of Corrections; William Wrenn, Commissioner,
                                                                   Roy as a clerk, but quickly reassigned him to work as a tailor.
New Hampshire Department of Corrections; Richard Gerry,
                                                                   He was, however, given permission to “play” with furniture-
Warden, New Hampshire State Prison; and Fred Nichols.
                                                                   shop computers on unpaid time. Among other things, Roy
                                                                   worked on business modules that Johnson had developed,
                                                                   many of which were then being used by the furniture shop and
          REPORT AND RECOMMENDATION                                one of which was being tested by the business office of New
                                                                   Hampshire Correctional Industries (“NHCI”), a for-profit
ANDREA K. JOHNSTONE, United States Magistrate Judge.
                                                                   manufacturing division of the New Hampshire Department
 *1 Steven Roy, an inmate in the New Hampshire State               of Corrections (“DOC”). Development of Johnson's business
Prison (“NHSP”), has sued in four counts, seeking to recover       modules—by whom, the complaint does not specify—
for defendants' use of copyrighted software he developed           continued into 2006. By early 2007, Johnson and Roy had
during the course of his incarceration. Before me for a            completed all the basic features of the business software they
report and recommendation is defendants' motion to dismiss.        were developing and inserted copyright notices into all of the
Plaintiff objects. For the reasons that follow, I recommend that   modules, claiming joint authorship of that software.
defendants' motion to dismiss be granted in part and denied
in part.                                                           In May of 2006, a new manager of the furniture shop made
                                                                   Roy a clerk. Two months later, after all of the NHCI shops
                                                                   failed an audit, the furniture-shop manager assigned Roy to
                                                                   work as the inventory clerk and directed him to solve the
                    I. The Legal Standard                          furniture shop's accounting problems.
Under Rule 12(b)(6), I must accept the factual allegations in
                                                                   At some point, the complaint does not say when, Fred Nichols
plaintiff's complaint as true, construe reasonable inferences in
                                                                   became the director of NHCI and renamed it “GranitCor.”
his favor, and “determine whether the factual allegations in
                                                                   After seeing a demonstration of the software Johnson and Roy
the plaintiff's complaint set forth a plausible claim upon which
                                                                   had developed, Nichols decided that he wanted it to be used
relief may be granted.” Foley v. Wells Fargo Bank, N.A.,
                                                                   by all of GraniteCor's shops, from a central network. Johnson
772 F.3d 63, 71 (1st Cir.2014) (citation omitted). A claim is


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             1
        Case 4:17-cv-00181 Document 143-4 Filed on 06/05/20 in TXSD Page 12 of 25
Roy v. New Hampshire Dept. of Corrections, Not Reported in F.Supp.3d (2015)
2015 WL 5054652

and Roy made the changes necessary to accomplish that goal,        In claim # 1, plaintiff asserts that the DOC and Nichols
and the resulting software package was named “JOINT.”              are liable to him for copyright infringement. 3 He is suing
                                                                   Nichols in both his individual and official capacities, and he
 *2 In July of 2011, JOINT was put into use by most of the         frames his infringement claim this way:
GraniteCor shops. Ultimately, it was deployed to 35 work
stations used by both staff and inmates. After deployment,
Roy's duties included training and assisting users of JOINT           [D]efendants Fred Nichols and the N.H. Department of
and performing maintenance on the software.                           Corrections, knowing that JOINT was a copywritten work,
                                                                      (a) engaged in the unauthorized creation of derivative
In March of 2012, Nichols noticed the copyright notice that           works of JOINT, (b) used DOC funds to pay for the creation
Johnson and Roy had placed in the JOINT software. Almost              of unauthorized derivative works of JOINT, (c) utilized
immediately thereafter, Johnson was placed on indefinite              and modified JOINT without the plaintiff's permission after
leave of absence from his prison job. In response, Johnson and        6/11/2012, (d) copied JOINT from a secure mainframe ...
Roy began the process of registering their purported copyright        or other network location to user computers and copied it
in JOINT. Their registration materials included affidavits that,      into the CPU's of those computers when they ran it after
in their view, established that the JOINT software was not            6/11/2012; (e) secretly used JOINT after the 8/28/2012
produced as a work for hire, as that term is used in copyright        alleged network shutdown, (f) failed to cease using JOINT
law. 1 The Copyright Office issued a certificate of registration      when notified to do so, and (g) did all of this for commercial
that was effective as of June 11, 2012.                               gain within the DOC's wholly owned GraniteCor business.
                                                                       *3 Am. Civ. Comp. (doc. no. 45) 11.
In the late summer of 2012, Roy came to believe that               In their motion to dismiss, defendants argue that: (1) plaintiff
GraniteCor was no longer using JOINT. In May of 2013,              has failed to state a claim for copyright infringement because
he was shown a document dated March 2013 that was                  he did not own the copyright on JOINT, owing to its status
generated by JOINT and signed by Nichols. That document            as a work for hire; (2) plaintiff is equitably estopped from
demonstrated that GraniteCor was using the JOINT software.         bringing an infringement claim; (3) plaintiff granted the DOC
Shortly thereafter, Roy sent Nichols an inmate request slip        an irrevocable license to the JOINT software; (4) Nichols is
demanding that GraniteCor cease and desist from using or           entitled to qualified immunity from claims brought against
modifying JOINT, and he sent a letter to the office of             him in his individual capacity; and (5) the DOC, and Nichols
the Attorney General asking for the same relief. However,          in his official capacity, are entitled to sovereign immunity
GraniteCor continued to use JOINT on at least four computers       from an award of damages. Defendants' immunity arguments
until mid January of 2014, when it stopped using that              are meritorious, but do not entitle them to a complete
software.                                                          dismissal of plaintiff's copyright-infringement claims.


Based upon the foregoing, Roy asserts claims for: (1)
copyright infringement (claim # 1); (2) conversion (claim                             1. Qualified Immunity
# 6); (3) unjust enrichment (claim # 7); and (4) violation
of the due-process clause of the Fourteenth Amendment to           “Because the ‘qualified immunity defense is, in part, an
the United States Constitution (claim # 9).   2
                                                  He seeks both    immunity from trial as well as an immunity from damage
monetary damages and injunctive relief.                            awards,’ “ Cady v. Walsh, 753 F.3d 348, 358 (1st Cir.2014)
                                                                   (quoting    Stella v. Kelley, 63 F.3d 71, 73 (1st Cir.1995)),
                                                                   I begin with that theory. “As the Supreme Court recently
                       III. Discussion                             reiterated, ‘[a] government official sued under [ 42 U.S.C.]
                                                                   § 1983 is entitled to qualified immunity unless the official
Defendants move to dismiss under a variety of legal theories.      violated a statutory or constitutional right that was clearly
In this section, I consider each of plaintiff's claims in turn.
                                                                   established at the time of the challenged conduct.’ “      Hunt
                                                                   v. Massi, 773 F.3d 361, 367 (1st Cir.2014) (quoting Carroll
A. Claim # 1
                                                                   v. Carman, 135 S.Ct. 348, 350 (2014)). While typically



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
       Case 4:17-cv-00181 Document 143-4 Filed on 06/05/20 in TXSD Page 13 of 25
Roy v. New Hampshire Dept. of Corrections, Not Reported in F.Supp.3d (2015)
2015 WL 5054652

employed in the context of claims brought under        § 1983,           Saucier v. Katz, 533 U.S. 194, 201 (2001)) (internal
“[c]ourts have considered the doctrine of qualified immunity          quotation marks omitted). Thus, “[t]he relevant, dispositive
when a particular area of copyright law was not clearly               inquiry in determining whether a right is clearly established
established.” Ass'n for Info. Media & Equip. v. Regents of            is whether it would be clear to a reasonable [official] that
Univ. of Cal., No. 2:10–cv–09378–CBM (MANx), 2012 WL                  his conduct was unlawful in the situation he confronted.”
7683452, at *6 (C.D .Cal. Nov. 20, 2012) (citing Molinelli–
                                                                          Maldonado, 568 F.3d at 269 (first alteration in original)
Freytes v. Univ. of P.R., 792 F.Supp.2d 150, 157 (D.P.R.2011);
Campinha–Bacote v. Bleidt, No. H–10–3481, 2011 WL                     (emphasis added) (quoting      Brosseau, 543 U.S. at 199)
                                                                      (internal quotation marks omitted).
4625394, at *3 (S.D.Tex. Oct. 3, 2011)); see also  Chavez
v. Arte Publico Press, 59 F.3d 539, 547–48 (5th Cir.1995),          Rocket Learning, Inc. v. Rivera–Sánchez, 715 F.3d 1, 8–9
vacated on other grounds by Univ. of Hous. v. Chavez, 517           (1st Cir.2013) (parallel citations omitted). “In other words,
U.S. 1184 (1996).                                                   ‘existing precedent must have placed the ... constitutional
                                                                    question beyond debate.’ “       Hunt, 773 F.3d at 368 (quoting
The doctrine of qualified immunity “ ‘gives government
officials breathing room to make reasonable but mistaken               Carroll, 135 S.Ct. at 350).
judgments,’ and ‘protects all but the plainly incompetent or
                                                                    Finally, “federal courts have discretion to administer the
those who knowingly violate the law.’ “         Hunt, 773 F.3d
                                                                    components of the qualified immunity test in the order that
at 367 (quoting    Carroll, 135 S.Ct. at 350). The court of         they determine ‘will best facilitate the fair and efficient
appeals has described the mechanics of qualified immunity           disposition of each case.’ “ Rocket Learning, 715 F.3d at
this way:
                                                                    9 (quoting      Pearson, 555 U.S. at 242). Thus, “[w]here
  The two-step procedure for assessing a plea of qualified          the court can ‘quickly and easily decide that there was no
  immunity at the motion to dismiss stage is well-rehearsed.        violation of clearly established law,’ it need not ‘turn[ ] to the
                                                                    more difficult question [of] whether the relevant facts make
  See, e.g., Feliciano–Hernández v. Pereira–Castillo, 663
  F.3d 527, 532–33 (1st Cir.2011); Eldredge [v. Town of             out a constitutional question at all.’ “ Id. (quoting   Pearson,
  Falmouth, MA], 662 F .3d [100,] 104–05 [ (1st Cir.2011) ].        555 U.S. at 239).
  On the basis of the pleadings, we must decide “(1) whether
  the facts alleged or shown by the plaintiff make out a            Here, the court begins with the “clearly established” inquiry,
  violation of a constitutional right; and (2) if so, whether the   and the dispositive question is whether a reasonable official in
  right was ‘clearly established’ at the time of the defendant's    Nichols's shoes, under the circumstances of this case, would
                                                                    have known that he was violating Roy's rights under the
  alleged violation.”     Maldonado [v. Fontanes], 568 F.3d
                                                                    Copyright Act by engaging in the conduct alleged in claim #
  [263,] 269 [ (1st Cir.2009) ] (quoting            Pearson v.      1. To answer that question, the court must turn to the law of
  Callahan, 555 U.S. 223, 232 (2009)).                              copyright.

   *4 The “clearly established” inquiry, in turn, has two           “To establish copyright infringement, the plaintiff must prove
  related aspects. One aspect focuses exclusively on the            two elements: ‘(1) ownership of a valid copyright, and (2)
  clarity of the law at the time of the alleged violation. “To      copying of constituent elements of the work that are original.’
  overcome qualified immunity, ‘[t]he contours of the right         “ Latin Am. Music Co. v. Media Power Grp., Inc., 705
  must be sufficiently clear that a reasonable official would
  understand that what he is doing violates that right.’ “ Id.      F.3d 34, 38 (1st Cir.2013) (quoting   Feist Publ'ns, Inc. v.
                                                                    Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991)). Thus, to
  (alteration in original) (quoting    Anderson v. Creighton,       have understood that he was violating Roy's right under the
  483 U.S. 635, 640 (1987)). The other aspect considers the         Copyright Act, it would have been necessary for Nichols to
  specific facts of the case at bar. The “clearly established”      have understood that Roy owned a valid copyright in JOINT.
  inquiry “must be undertaken in light of the specific
  context of the case, not as a broad general proposition.”         Roy has alleged that in March of 2012, Nichols learned
     Brosseau v. Haugen, 543 U.S. 194, 198 (2004) (quoting          that JOINT carried a copyright notice, and the court will



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
        Case 4:17-cv-00181 Document 143-4 Filed on 06/05/20 in TXSD Page 14 of 25
Roy v. New Hampshire Dept. of Corrections, Not Reported in F.Supp.3d (2015)
2015 WL 5054652

assume, favorably to Roy, that when Roy asked Nichols to          has ruled that the work-for-hire doctrine was inapplicable
cease and desist from using JOINT in the spring of 2013,          to a copyright plaintiff in Roy's position. Thus, there is no
he informed Nichols that the copyright in JOINT had been          basis for determining that a reasonable official in Nichols's
registered. When a copyright claim “is registered with the        shoes would have understood that he was violating Roy's
Copyright Office within five years of first publication of the    rights under the Copyright Act. Accordingly, Nichols, in his
work, the certificate of registration is prima facie evidence     individual capacity is entitled to qualified immunity from
of ownership and the validity of the copyright.” Latin Am.        Roy's copyright-infringement claim. See Molinelli–Freytes,
                                                                  792 F.Supp.2d at 156–58 (explaining that plaintiff would
Music, 705 F.3d at 38 (citing 17 U.S.C. § 410(c);      Johnson
                                                                  have difficulty establishing that defendant was not entitled
v. Gordon, 409 F.3d 12, 17 (1st Cir.2005)). Based upon the
                                                                  to qualified immunity where application of work-for-hire
foregoing, one might argue that by the spring of 2013, at
                                                                  doctrine in academic context was unsettled area of law);
the latest, a reasonable officer in Nichols's shoes would have
                                                                  Ass'n for Info. Media, 2012 WL 7683452, at *6 (granting
understood that at least some of the conduct alleged in claim #
                                                                  qualified immunity where “it [was] ambiguous whether the
1, such as making derivative works based on JOINT, violated
                                                                  [defendant's] use was fair use under copyright law”). Because
a copyright on JOINT that was owned by Roy.
                                                                  Nichols is entitled to qualified immunity from plaintiff's
                                                                  copyright-infringement claim, I recommend that defendants'
 *5 But this is far from an ordinary copyright infringement
                                                                  motion to dismiss should be granted as to the individual-
case, given Roy's status as a prisoner, the circumstances
                                                                  capacity copyright-infringement claim that plaintiff asserts
under which JOINT was written, and Nichols's knowledge of
                                                                  against Nichols in claim # 1.
those circumstances. In his complaint, Roy alleges that: (1)
JOINT was written on DOC computers; (2) the final version
was created in response to requests by Nichols for changes           2. Sovereign Immunity
necessary for JOINT to be used by all of GraniteCor's shops,       *6 Defendants next argue that the DOC and Nichols, in his
see Am. Civ. Compl. (doc. no. 45) ¶ 20; and (3) at least          official capacity, are protected by sovereign immunity from
some of Roy's work on and with JOINT was accomplished             liability for civil damages on plaintiff's claim of copyright
as a part of his prison job, see id. ¶ 29. In light of those      infringement. Plaintiff contends that Congress has abrogated
circumstances, the court cannot say that a reasonable prison      sovereign immunity for state defendants facing claims of
official in Nichols's position, even knowing of the copyright     copyright infringement. He is mistaken.
registration, would have known that it was possible, in the
first instance, for Roy to have owned a copyright in JOINT.       The Eleventh Amendment to the United States Constitution
                                                                  provides that “[t]he judicial power of the United States shall
That conclusion is reinforced by Judge Britt's decision in        not be construed to extend to any suit in law or equity
McKenna v. Lee, 318 F.Supp.2d 296 (E.D.N.C.2002). In that         commenced or prosecuted against one of the United States
case, an inmate who created a design for an automobile            by citizens of another state, or by citizens or subjects of
license plate sued for copyright infringement, asserting          any foreign state.” Under the Eleventh Amendment, “absent
that defendants (presumably prison officials) copied and          waiver or valid abrogation [by Congress], federal courts may
published his design. See id. at 298. The court granted
summary judgment to the defendants on grounds that the            not entertain a private person's suit against a state.”         Va.
plaintiff was not the author of the license plate design, due     Office for Prot. & Advocacy v. Stewart, 131 S.Ct. 1632, 1638
to its having been created as a work for hire. See id. at 301.    (2011). Sovereign immunity also extends to state agencies and
So, rather than placing Roy's ownership of a copyright in         to state officials acting in their official capacities. See Brait
JOINT beyond debate, precedent tends to support defendants'       Builders Corp. v. Mass. Div. of Capital Asset Mgmt., 644 F.3d
side of the debate and the proposition that an inmate in Roy's    5, 11 (1st Cir.2011) (state agencies); Davidson v. Howe, 749
position could not own the copyright on a work he authored        F.3d 21, 27 (1st Cir.2014) (state officials acting in their official
while using prison-owned equipment, at the request of prison      capacities).
officials, and intended for use by the prison.
                                                                  The purported abrogation of sovereign immunity upon
While McKenna suggests that works created by prisoners            which plaintiff relies is expressed in the following statutory
can be subject to the work-for-hire doctrine, plaintiff has not   provision:
identified any case, and I have found none, in which a court


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 4
        Case 4:17-cv-00181 Document 143-4 Filed on 06/05/20 in TXSD Page 15 of 25
Roy v. New Hampshire Dept. of Corrections, Not Reported in F.Supp.3d (2015)
2015 WL 5054652

                                                                  in question passed pursuant to a constitutional provision
                                                                  granting Congress the power to abrogate?’ “ Id. (quoting
            Any State, any instrumentality of a                      Seminole Tribe, 517 U.S. at 59).
            State, and any officer or employee
            of a State or instrumentality of a                    In its analysis, the court identified two possible sources of
            State acting in his or her official                   constitutional power: (1) the copyright and patent clause in
            capacity, shall not be immune, under                  Article I; and (2) § 5 of the Fourteenth Amendment. With
            the Eleventh Amendment of the                         regard to the copyright and patent clause, the court explained
            Constitution of the United States or                  that “[t]he legislative history of the CRCA makes clear
            under any other doctrine of sovereign                 that Congress intended to abrogate state sovereign immunity
            immunity, from suit in Federal court
            by any person ... for a violation of any              under its Article I powers.”       NABP, 633 F.3d at 1313.
            of the exclusive rights of a copyright                Then, in reliance upon    Florida Prepaid Postsecondary
            owner ... or for any other violation                  Education Expense Board v. College Savings Bank, 527 U.S.
            under this title.
                                                                  627 (1999), the court held that “ Congress may not abrogate
                                                                  the States' sovereign immunity pursuant to the Copyright and
                                                                  Patent Clause.” 633 F.3d at 1315. Plaintiff does not argue that
   17 U.S.C. § 511(a); see also § 501(a) (defining entities       Article I gives Congress the power to abrogate state sovereign
potentially liable for copyright infringement to include “any     immunity but, rather, argues that
State, any instrumentality of a State, and any officer or
employee of a State or instrumentality of a State acting in his
or her official capacity”).    Section 511 and the definition                 based on Seminole Tribe ..., Congress
in § 501(a) were added to the Copyright Act by a 1990                         must have used its powers under § 5
amendment titled the Copyright Remedy Clarification Act                       of the 14th Amendment in passing the
(“CRCA”), Pub.L. No. 101–553, 104 Stat. 104 (1990). The                       CRCA “clarifying” the Copyright Act
dispositive question here is whether the portion of the CRCA                  to include States and State actors ...
that purports to abrogate state sovereign immunity is legally                 because the Court in Seminole
valid. It is not.                                                             held: ONLY § 5 of the Fourteenth
                                                                              Amendment allows Congress to
                                                                              pass legislation abrogating Eleventh
In National Association of Boards of Pharmacy v. Board of                     Amendment sovereign immunity.
Regents, 633 F.3d 1297 (11th Cir.2011), the court of appeals
was presented with the very same question that faces this
court, whether  17 U.S.C. § 511 was a valid abrogation of         Pl.'s Mem. of Law (doc. no. 48–1) 11 (emphasis in the
sovereign immunity. The court began by pointing out that          original). That argument fails because the CRCA was enacted
                                                                  in 1990, six years before Seminole Tribe was decided, which
  Congress may abrogate the States' sovereign immunity            means that Congress could not have had Seminole Tribe in
  when it (1) “unequivocally expresse[s] its intent to abrogate   mind when it passed the CRCA. See Jacobs v. Memphis Conv.
  the immunity” through a “clear legislative statement,” and      & Visitors Bureau, 710 F.Supp.2d 663, 671 (W.D.Tenn.2010)
  (2) acts “pursuant to a valid exercise of [constitutional]      (“Congress's reliance on Article I [in passing the CRCA]
  power.”                                                         is unsurprising since passage of the Act preceded the 1996
                                                                  decision in Seminole Tribe precluding abrogation of state
 *7     Id. at 1312 (quoting    Seminole Tribe v. Florida,        immunity under Article I.”). Be that as it may, defendants
517 U.S. 44, 55 (1996)). Next, the court determined               argue correctly, and plaintiff appears to concede, that the
that Congress had unequivocally expressed its intent to           copyright and patent clause does not provide Congress with
abrogate state sovereign immunity from claims for copyright       the power to abrogate state sovereign immunity. That leaves
infringement. See    id. at 1313. Then, the court turned          § 5 of the Fourteenth Amendment.
to “the determinative question before [it]: ‘Was the Act



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            5
        Case 4:17-cv-00181 Document 143-4 Filed on 06/05/20 in TXSD Page 16 of 25
Roy v. New Hampshire Dept. of Corrections, Not Reported in F.Supp.3d (2015)
2015 WL 5054652

Section 1 of the Fourteenth Amendment provides that
“[n]o state shall ... deprive any person of life, liberty, or            3. The Remaining Claims & Defenses
property, without due process of law.” Section 5 provides that        In addition to claiming damages for copyright infringement,
“[t]he Congress shall have power to enforce by appropriate            plaintiff also seeks various forms of prospective injunctive
legislation, the provisions of this article.” Indeed, “[i]t is well   relief from the DOC and from Nichols in his official capacity.
established that § 5 grants Congress the authority to abrogate        Relief such as that is not barred by sovereign immunity. See
state sovereign immunity for violations of the Fourteenth                Virginia Office, 131 S.Ct. at 1638 (describing doctrine
Amendment.”        NABP, 633 F.3d at 1315 (citing          United     established by    Ex parte Young, 209 U.S. 123 (1908)).
States v. Georgia, 546 U.S. 151, 158 (2006)).                         Defendants recognize as much, and defend against those
                                                                      claims on three other grounds, which they appear to have
 *8 Notwithstanding the theoretical availability of § 5               drawn from a case with striking factual similarities to this one,
as a constitutional basis for legislation abrogating state
                                                                         Le v. City of Wilmington, 736 F.Supp.2d 842 (D.Del.2010).
sovereign immunity, “[t]he legislative history of the [CRCA]
unambiguously reveals that Congress intended to remove
                                                                      In Le, Judge Stark granted summary judgment to the
the states' sovereign immunity by means of Article I—
                                                                      defendants against a copyright-infringement plaintiff who, as
namely, the Copyright Clause—rather than by means of §
                                                                      a municipal employee, developed a “software program for
5 [of the Fourteenth Amendment].” Jacobs, 710 F.Supp.2d
at 671 (citation omitted). Moreover, “because the [CRCA]              use by the City's Department of Licenses and Inspections,”
was undoubtedly passed pursuant to Article I[it] therefore            736 F.Supp.2d at 845, and did so “exclusively on his own time
cannot be defended and sustained ... under the Fourteenth             in his own home,” id., after being forbidden from working
Amendment.” Id.; see also Coyle v. Univ. of Ky., 2 F.Supp.3d          on the program while at work, see id. At summary judgment,
1014, 1019 (E.D.Ky.2014) (ruling that the CRCA was not                the defendants argued, successfully, that: (1) Le did not own
a valid abrogation of sovereign immunity because it was               a copyright in the software program because it was a work
enacted under Congress's Article I power, not its power
                                                                      for hire, see id. at 851; (2) Le was estopped from asserting
under § 5 the Fourteenth Amendment); Jehnsen v. N.Y. State
                                                                      a copyright-infringement claim against the defendants, see
Martin Luther King, Jr., Inst. for Nonviolence, 13 F.Supp.2d
306, 311 (N.D.N.Y.1998) (“due to the fact that the copyright              id. at 852; and (3) “the parties' conduct created in the
legislation was authorized by Article I and not the Fourteenth        City an implied and irrevocable license in the Work,” id.
Amendment, Congress is without authority to abrogate state            Defendants make all three of those arguments, and any one
sovereign immunity for copyright cases”). In light of the             of them may prove to be meritorious. But, at this stage in the
Supreme Court's “disapprov[al] of attempts to justify the             proceedings, all three arguments are premature.
legitimacy of legislation abrogating state sovereign immunity
on a constitutional basis different from that upon which               *9 To be sure, courts have dismissed copyright-infringement
Congress premised the abrogation at the time of the law's             actions when a plaintiff's claim to ownership rests upon
enactment,” Jacobs, 710 F.Supp.2d at 672 (citing Chavez v.            the work-for-hire doctrine and the complaint fails to allege
Arte Publico Press, 204 F.3d 601, 605 (5th Cir.2000)), and            adequate facts to support such a claim. See, e.g., Ward
Congress's reliance upon its Article I powers when it enacted         v. Mitchel, No. 12–cv–3932 NC, 2013 WL 1758840, at *4
the CRCA, the purported abrogation of sovereign immunity
in the CRCA is legally invalid.                                       (N.D.Cal. Apr. 24, 2013);       Morris v. Atchity, No. CV 08–
                                                                      5321 RSWL, 2009 WL 463971, at *5–6 (C.D.Cal. Jan. 13,
Because Congress has not validly abrogated state                      2009). But here, plaintiff is not claiming ownership under the
sovereign immunity from claims for damages for copyright              work-for-hire doctrine; he is claiming ownership as the author
infringement, and because plaintiff does not even suggest             of JOINT. Under these circumstances, where work-for-hire
that the State of New Hampshire has waived its sovereign              is not claimed as the plaintiff's basis for ownership, but is
immunity from such claims, I recommend granting                       asserted as a defense against a plaintiff's claim of ownership
defendants' motion to dismiss as to the claims for copyright-         as an author, courts have been reluctant to decide the issue
infringement damages that plaintiff asserts in claim # 1              on a motion to dismiss. See, e.g., Wolf v. Travolta, No. 2:14–
against the DOC and Nichols in his official capacity.                 cv–00938–CAS (VBKx), 2014 WL 2472254, at *4 (C.D.
                                                                      Cal. June 2, 2014). Indeed, in the face of Roy's registration



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 6
        Case 4:17-cv-00181 Document 143-4 Filed on 06/05/20 in TXSD Page 17 of 25
Roy v. New Hampshire Dept. of Corrections, Not Reported in F.Supp.3d (2015)
2015 WL 5054652

certificate, which is “prima facie evidence of ownership and
the validity of the copyright,” Latin Am. Music, 705 F.3d at         *10 Am. Civ. Compl. 12. While the complaint does not say
38, defendants bear the burden of proof on the work-for-hire        as much, I will presume that claim # 9 has been brought under
issue, see id., which suggests that summary judgment is the         the aegis of    42 U.S.C. § 1983.
proper procedural posture for ruling on that issue. Similarly,
both defendants' estoppel argument and their argument based         Defendants seek dismissal of claim # 9, but because
upon an implied irrevocable license are affirmative defenses        defendants' memorandum of law is organized on a defense-
on which they bear a burden of proof. See          John G.          by-defense basis rather than a claim-by-claim basis, the legal
Danielson, Inc. v. Winchester–Conant Props., Inc., 322 F.3d         basis for their request for dismissal is not especially clear. As
                                                                    best I can tell, defendants argue that: (1) plaintiff cannot state
26, 44 (1st Cir.2003) (estoppel); Estate of Hevia v. Portrio        a due-process claim because he had no property interest in the
Corp., 602 F.3d 34, 41 (1st Cir.2010) (implied license).            copyright in JOINT, owing to JOINT's status as a work for
Thus, as with defendants' work-for-hire argument, their other       hire, and because he granted the DOC an irrevocable license
two defenses are better suited for resolution at summary            to the JOINT software; (2) plaintiff is equitably estopped
judgment. Finally, I note that in Le, all three of the theories     from bringing a Fourteenth Amendment claim; (3) Nichols,
that defendants invoke were resolved on summary judgment,           Wrenn, and Gerry are entitled to qualified immunity from
not on a motion to dismiss. Accordingly, to the extent that         claims brought against them in their individual capacities; (4)
plaintiff seeks relief beyond monetary damages for copyright        the complaint fails to allege any conduct by Gerry or Wrenn
infringement, I recommend that defendant's motion to dismiss        that would make them liable for a due-process violation; and
be denied.                                                          (5) the DOC, and Nichols, Wrenn, and Gerry, in their official
                                                                    capacities, are entitled to sovereign immunity from an award
                                                                    of damages.
   B. Claim # 9
In claim # 9, plaintiff asserts that all four defendants deprived
him a protected property right without due process of law,             1. Qualified Immunity
in violation of the Fourteenth Amendment, by continuing to          Nichols, Wrenn, and Gerry, in their individual capacities,
use the JOINT software after he served them with a cease-           should be granted qualified immunity from plaintiff's due-
and desist notice. As with Nichols in claim # 1, plaintiff is       process claim. I have already recommended granting Nichols
asserting claim # 9 against the individual defendants in both       qualified immunity from plaintiff's copyright-infringement
their personal and official capacities. He frames his claim this    claim, on grounds that a reasonable official in Nichols's
way:                                                                position would not have understood that he was violating
                                                                    the Copyright Act by engaging in the conduct alleged in
                                                                    claim # 1. Because plaintiff's due-process claim rests upon
             Defendants failed to comply with the                   the asserted deprivation of a property right that consisted of
             plaintiff's cease-and-desist notice that               the copyright in JOINT, a reasonable official standing in the
             asserted his control over his copyright                shoes of Nichols, Wrenn, or Gerry would not have understood
             (property). Insofar as the demand                      that the conduct with which they are charged violated
             was ignored, the defendants infringed                  plaintiff's due-process rights. Accordingly, I recommend that
             on this property right from May of                     all three individual defendants, in their individual capacities,
             2013 to mid-January of 2014 (when                      be granted qualified immunity from plaintiff's due-process
             they actually stopped using JOINT)....                 claim.
             Pre-deprivation due process was not
             feasible as the acts were unpredictable.
             Post-deprivation due process remedies                     2. Sovereign Immunity
             are not available through state courts.                The DOC, and the individual defendants in their official
                                                                    capacities, should be granted sovereign immunity from
                                                                    plaintiff's claim for damages resulting from their purported
                                                                    due-process violation. In a recent case from the First Circuit,
                                                                    a builder that was debarred from bidding on public projects,
                                                                    and that had a bid rejected, sued the state agency responsible


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                7
         Case 4:17-cv-00181 Document 143-4 Filed on 06/05/20 in TXSD Page 18 of 25
Roy v. New Hampshire Dept. of Corrections, Not Reported in F.Supp.3d (2015)
2015 WL 5054652

                                                                     either its development, its purchase value, or its ongoing use.”
for the foregoing decisions, claiming a violation of its federal-
                                                                     Am. Civ. Compl. (doc. no. 45) 12. Again, the organization of
due process rights. See Brait Builders, 644 F.3d at 7–8. The
                                                                     defendants' memorandum of law makes it difficult, at best,
court of appeals dismissed that claim:
                                                                     to discern the legal basis for their motion to dismiss those
    DCAM is the only defendant. “The Supreme Court has               claims. Defendants may be relying upon the estoppel and
    clearly said that the Eleventh Amendment bars federal suits      implied-license theories from Le, see Defs.' Mem. of Law
                                                                     (doc. no. 46–1) 2, but they develop no argument that would
    by citizens against the state or state agencies ... .” O'Neill
                                                                     allow the court to adapt those theories from the copyright-
    v. Baker, 210 F.3d 41, 47 (1st Cir.2000). Therefore,
                                                                     infringement claims in Le to the state-law claims in this case.
    “[u]nless a State has waived its Eleventh Amendment
                                                                     In any event, as to claim # 6 and claim # 7, I recommend
    immunity or Congress has overridden it, ... a State cannot
                                                                     denying defendants' motion to dismiss.
    be sued directly in its own name regardless of the relief
    sought.”     Kentucky v. Graham, 473 U.S. 159, 167 n. 14
    (1985) (citing     Alabama v. Pugh, 438 U.S. 781 (1978)).                               IV. Conclusion
    Pursuant to these principles, it is perfectly clear that
    Brait's claims in the complaint are barred by the Eleventh       For the reasons detailed above, I recommend that defendants'
    Amendment, since Brait sued DCAM in the latter's own             motion to dismiss, document no. 46, be granted in part
                                                                     and denied in part. Specifically, I recommend that this
    name. See     Virginia Office for Protection and Advocacy
                                                                     case should now be limited to: (1) a claim for injunctive
    v. Stewart, 131 S.Ct. 1632, 1637–38 (2011).
                                                                     relief for copyright infringement against the DOC and
 *11 Id. at 11 (footnotes and parallel citations omitted).           Nichols in his official capacity; (2) a claim for injunctive
The reasoning of Brait Builders applies with equal force to          relief for a due-process violation against the DOC and the
plaintiff's due-process claim against the DOC. It also applies       individual defendants in their official capacities; (3) a claim
to his official-capacity claims against the three individual         for conversion against the DOC and Nichols; and (4) a claim
defendants. See Davidson, 749 F.3d at 27. Accordingly, I             for unjust enrichment against the DOC and Nichols.
recommend that the DOC and all three individual defendants,
in their official capacities, be granted sovereign immunity          Any objections to this report and recommendation must
from plaintiff's claims for damages resulting from the due-          be filed within fourteen days of receipt of this notice. See
process violations he asserts. However, for the same reasons         Fed.R.Civ.P. 72(b)(2). Failure to file objections within the
that apply to plaintiff's copyright-infringement claim, I            specified time waives the right to appeal the district court's
recommend denying defendants' motion to dismiss plaintiff's          order. See United States v. De Jesús–Viera, 655 F.3d 52, 57
claims for relief other than monetary damages for his due-           (1st Cir.2011), cert. denied, 132 S.Ct. 1045 (2012);       Sch.
process claim.                                                       Union No. 37 v. United Nat'l Ins. Co., 617 F.3d 554, 564 (1st
                                                                     Cir.2010) (only issues fairly raised by objections to magistrate
                                                                     judge's report are subject to review by district court; issues
   C. Claim # 6 & Claim # 7
                                                                     not preserved by such objection are precluded on appeal).
Claim # 6 is a state-law claim against the DOC and Nichols
for conversion, based upon their retention of at least three
physical copies of JOINT. Claim # 7 is a state-law claim             All Citations
against the same two defendants for unjust enrichment, based
upon “their use of JOINT in running the DOC's for-profit             Not Reported in F.Supp.3d, 2015 WL 5054652
business activities without providing any compensation for




                                                             Footnotes


1        The Copyright Act provides that “[i]n the case of a work made for hire, the employer or other person for
         whom the work was prepared is considered the author for purposes of this title, and, unless the parties have


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              8
       Case 4:17-cv-00181 Document 143-4 Filed on 06/05/20 in TXSD Page 19 of 25
Roy v. New Hampshire Dept. of Corrections, Not Reported in F.Supp.3d (2015)
2015 WL 5054652

      expressly agreed otherwise in a written instrument signed by them, owns all of the rights comprised in the
      copyright.” 17 U.S.C. § 201(b).
2     Claims # 1, # 6, and # 7 were asserted in Roy's original complaint and addressed in the report and
      recommendation dated December 16, 2013, document no. 11. Claim # 9 was first asserted in Roy's Amended
      Civil Complaint, document no. 45.
3     In a previous report and recommendation, this court characterized claim # 1 as being asserted against all four
      defendants, see doc. no. 11, at 2–3, but in his amended complaint, Roy makes it clear that he is asserting
      claim # 1 against only the DOC and Nichols.


End of Document                                        © 2020 Thomson Reuters. No claim to original U.S. Government Works.




             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        9
        Case 4:17-cv-00181 Document 143-4 Filed on 06/05/20 in TXSD Page 20 of 25
Winston v. City of Shreveport, 390 Fed.Appx. 379 (2010)
2010 WL 3190709

                                                                            Police officer had probable cause to arrest
                                                                            arrestee for failing to disperse, and therefore,
                   390 Fed.Appx. 379
                                                                            officer was entitled to qualified immunity in
             This case was not selected for
                                                                            arrestee's § 1983 action alleging false arrest;
        publication in West's Federal Reporter.
                                                                            officer responded to riot type conditions where
       See Fed. Rule of Appellate Procedure 32.1
                                                                            up to 40 officers were trying to prevent a
    generally governing citation of judicial decisions
                                                                            volatile situation involving approximately 500
        issued on or after Jan. 1, 2007. See also
                                                                            people from escalating, officers were attempting
      U.S.Ct. of App. 5th Cir. Rules 28.7 and 47.5.
                                                                            to dispel several disturbances in the crowd,
            United States Court of Appeals,
                                                                            officers were attempting to physically detain
                      Fifth Circuit.
                                                                            those around arrestee, and officer had directed
       Jasmine M. WINSTON, Plaintiff–Appellant                              arrestee to move back but she did not do so.
                           v.                                               U.S.C.A. Const.Amend. 4;           42 U.S.C.A. §
        CITY OF SHREVEPORT; Mike Vansant;                                   1983.
          D.R. Sawyer, Corporal; W.J. Willis,
                                                                            18 Cases that cite this headnote
            Officer, Defendants–Appellees.

                        No. 10–30012                                 [2]    Civil Rights      Criminal law enforcement;
                              |                                             prisons
                      Summary Calendar.
                                                                            Police chief was not deliberately indifferent
                              |
                                                                            to technique officer used to throw arrestee to
                        Aug. 12, 2010.
                                                                            the ground after she struck another officer, for
Synopsis                                                                    purposes of supervisory liability in arrestee's
Background: Arrestee brought § 1983 action against officer                     § 1983 action, despite arrestee's statement that
and chief of police, alleging false arrest, supervisory liability           technique was what was taught to him at police
and other state torts. The United States District Court for                 academy, where chief did not personally train
the Western District of Louisiana, S. Maurice Hicks, Jr., J.,               officer at academy, chief did not implement or
2009 WL 3584486,granted defendants' motion for summary                      endorse challenged technique, and absent any
judgment. Arrestee appealed.                                                pattern of violations in using the technique.
                                                                            U.S.C.A. Const.Amend. 4;           42 U.S.C.A. §
                                                                            1983.
Holdings: The Court of Appeals held that:
                                                                            4 Cases that cite this headnote
[1] officer had probable cause to arrest, and

[2] chief was not deliberately indifferent.
                                                                    Attorneys and Law Firms

Affirmed.                                                            *380 Douglas Lee Harville, Harville Law Firm, L.L.C.,
                                                                    Shreveport, LA, for Plaintiff–Appellant.
Procedural Posture(s): On Appeal; Motion for Summary
Judgment.                                                           Edwin H. Byrd, III, Joseph Samuel Woodley, Pettiette,
                                                                    Armand, Dunkelman, Woodley, Byrd & Cromwell, L.L.P.,
                                                                    Shreveport, LA, for Defendants–Appellees.
 West Headnotes (2)
                                                                    Appeal from the United States District Court for the Western
                                                                    District of Louisiana, USDC No. 5:08–cv–00111.
 [1]     Civil Rights       Sheriffs, police, and other
         peace officers



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               1
        Case 4:17-cv-00181 Document 143-4 Filed on 06/05/20 in TXSD Page 21 of 25
Winston v. City of Shreveport, 390 Fed.Appx. 379 (2010)
2010 WL 3190709

                                                                   to keep several disturbances in the crowd from erupting into
Before BENAVIDES, PRADO, and SOUTHWICK, Circuit                    violence.
Judges.
                                                                   A Shreveport fire investigator determined that Club Ice's
Opinion
                                                                   occupancy had exceeded its capacity, and the officers were
                                                                   instructed to prevent anyone from entering the club. In
PER CURIAM: *
                                                                   response, the officers issued commands to the crowd to
 **1 Jasmine M. Winston appeals the district court's grant         disperse, both verbally and over patrol car PA systems. The
of summary judgment in favor of Officer W.J. Willis and            commands continued for approximately thirty minutes, and
                                                                   at times, the officers physically pushed people away from the
former Interim Chief of Police Mike Vansant on her             §
                                                                   entrance of the building. After some time had passed, part of
1983 claim for false arrest, supervisory liability, and related
                                                                   the crowd had dispersed, but approximately 150–200 people
state torts. The district court found that qualified immunity
                                                                   remained outside the club.
shielded Officer Willis because he acted reasonably under the
circumstances, and that Winston had failed to demonstrate
                                                                   After Officer Willis had been present at the club for about
that Chief Vansant had either failed to train or supervise his
                                                                   a half-hour, Winston, who had previously been drinking at a
officers, or had acted with deliberate indifference in allegedly
                                                                   night club next door, attempted to gain entrance to Club Ice
failing to train or supervise them.
                                                                   through a side door. Officer Willis watched as Winston tried to
                                                                   maneuver around another, unidentified police officer. Officer
On appeal, Winston argues that (1) no reasonable officer
                                                                   Willis then stepped between Winston and the unidentified
could have believed there existed probable cause to arrest her
                                                                   officer, using his baton to push Winston away from the club.
for any of her charged crimes, and thus Officer Willis is not
entitled to qualified immunity on her false arrest claim; (2)
                                                                    **2 According to Officer Willis and Corporal Sawyer,
she has sufficiently demonstrated that Chief Vansant failed
                                                                   Winston struck Officer Willis twice: once in the jaw, and again
to train and supervise his *381 subordinates, and this
                                                                   on top of his head. Winston alleges that she simply flailed her
failure amounted to deliberate indifference; and (3) because
                                                                   arms as she lost her balance and did not mean to strike Officer
the district court erred when it granted summary judgment
                                                                   Willis, but concedes that the officers could have construed this
as to her federal claims, it also erred in doing so with
                                                                   as an attack. Corporal Sawyer responded by grabbing Winston
regard to her pendent state claims for false imprisonment,
                                                                   around the shoulder area and forcing her to the ground, where
excessive force, and vicarious liability. Because we agree with
                                                                   she struck her face on the sidewalk, injuring her lips and teeth.
the district court that (1) qualified immunity shields Officer
                                                                   The officers then arrested Winston and removed her from
Willis, (2) Winston failed to demonstrate that Chief Vansant
                                                                   the scene, and she was subsequently charged with refusal to
was deliberately indifferent, and (3) these conclusions suffice
                                                                   disperse, resisting arrest, and battery on a police officer.
to defeat Winston's state tort claims as a matter of law, we
affirm the district court's grant of summary judgment.
                                                                   Winston filed suit, alleging false arrest and excessive use
                                                                   of force claims against Officer Willis and Corporal Sawyer;
                                                                   Monell claims for unlawful policies and practices, which
 I. FACTUAL AND PROCEDURAL BACKGROUND                              allegedly caused or contributed to her injuries, against the
                                                                   City of Shreveport, the Shreveport Police Department, and
In January 2007, Shreveport police officers, including Officer     Chief Vansant; and pendent state law claims based on direct
Willis and Corporal D.R. Sawyer, responded to a request to         and vicarious liability. The defendants collectively moved
assist with crowd control of a riot type situation at a local      for summary judgment, asserting that Corporal Sawyer and
downtown nightclub known as “Club Ice.” Approximately              Officer Willis were shielded by qualified immunity and that
1,500 people were inside the club attending a concert, and an      Winston produced no evidence to support a Monell claim.
additional 500 gathered outside. Based on the large number of
people, dispatchers requested that all available officers from     *382 Shortly thereafter, Corporal Sawyer and the City of
all four areas of Shreveport respond. Between twenty and
forty uniformed, undercover, and off-duty officers assisted        Shreveport made an offer of judgment pursuant to        Federal
                                                                                                    1
                                                                   Rule of Civil Procedure 68, which Winston accepted.
                                                                   Based on the offer, the district court entered an order of


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
           Case 4:17-cv-00181 Document 143-4 Filed on 06/05/20 in TXSD Page 22 of 25
Winston v. City of Shreveport, 390 Fed.Appx. 379 (2010)
2010 WL 3190709

partial judgement against the City of Shreveport and Corporal      would have, or could have, believed that there *383 was
Sawyer. This disposition provided that Winston's only              probable cause to arrest her, and therefore the district court
remaining claims were against Officer Willis for false arrest      erred by finding Officer Willis entitled to qualified immunity
and excessive use of force, and against the Shreveport Police      on her false arrest claim. Next, she argues that she offered
Department and Chief Vansant for supervisory liability.            sufficient evidence to survive summary judgment on her
                                                                   supervisory liability claim against Chief Vansant. Finally, she
The district court then granted summary judgment in favor of       alleges that the district court erred when it dismissed her state
Officer Willis, the Shreveport Police Department, and Chief        law claims. We address each argument in turn.
Vansant. As to Officer Willis, the district court found that (1)
he had probable cause to arrest Winston for failure to disperse,
and was thus entitled to qualified immunity on Winston's false     A. False Arrest Claim against Officer Willis
                                                                   Qualified immunity protects government officials “from
arrest claim; 2 and (2) Winston failed to raise a genuine issue
                                                                   liability for civil damages insofar as their conduct does not
of material fact as to whether Officer Willis used excessive
                                                                   violate clearly established statutory or constitutional rights of
force, and he was thus entitled to qualified immunity on that
claim as well. 3 As to the Shreveport Police Department and        which a reasonable person would have known.” Pearson v.
Chief Vansant, the district court found the record entirely        Callahan, 555 U.S. 223, 129 S.Ct. 808, 815, 172 L.Ed.2d 565
devoid of evidence demonstrating failure to train, supervise,      (2009) (quoting     Harlow v. Fitzgerald, 457 U.S. 800, 818,
or discipline Officer Willis, and that any alleged failure did     102 S.Ct. 2727, 73 L.Ed.2d 396 (1982)). In order to determine
not amount to deliberate indifference. Finally, the district       whether qualified immunity shields an official, the Supreme
court found that because Officer Willis acted reasonably           Court, in Saucier v. Katz, mandated a two-step analysis, in
under the circumstances, Winston's state law claims for direct     which a court must determine whether “the facts alleged show
and vicarious liability failed. Winston timely appealed. 4         the officer's conduct violated a constitutional right.” 533
                                                                   U.S. 194, 201, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001). A
                                                                   court must also ask “whether the right at issue was ‘clearly
                II. STANDARD OF REVIEW                             established’ at the time of defendant's alleged misconduct.”
                                                                       Pearson, 129 S.Ct. at 816 (citing         Saucier, 533 U.S.
“We review the district court's grant of summary judgment
                                                                   at 201, 121 S.Ct. 2151). The Supreme Court has recently
de novo, applying the same standard as the district court.”
                                                                   held that “[t]he judges of the district courts and the courts of
    Chaney v. Dreyfus Serv. Corp., 595 F.3d 219, 228–29 (5th       appeals should be permitted to exercise their sound discretion
Cir.2010) (citing Golden Bridge Tech., Inc. v. Motorola, Inc.,     in deciding which of the two prongs of the qualified immunity
547 F.3d 266, 270 (5th Cir.2008)). Summary judgment is             analysis should be addressed first in light of the circumstances
appropriate “if the pleadings, the discovery and disclosure
                                                                   in the particular case at hand.”    Id. at 818.
materials on file, and any affidavits show that there is no
genuine issue as to any material fact and that the movant
                                                                   The second step involves a determination of whether “the
is entitled to judgment as a matter of law.” FED.R.CIV.P.
                                                                   conduct was objectively reasonable in light of clearly
56(c). “Factual controversies are construed in the light most
                                                                   established law at the time that the challenged conduct
favorable to the nonmovant, but only if both parties have
                                                                   occurred,” and that “[t]he touchstone of this inquiry is
introduced evidence showing that an actual controversy
                                                                   whether a reasonable person would have believed that
exists.”     Lynch Props., Inc. v. Potomac Ins. Co. of Ill., 140   his conduct conformed to the constitutional standard in
F.3d 622, 625 (5th Cir.1998) (citing    Little v. Liquid Air       light of the information available to him and the clearly
Corp., 37 F.3d 1069, 1075 (5th Cir.1994) (en banc)).               established law.”    Glenn v. City of Tyler, 242 F.3d 307, 312
                                                                   (5th Cir.2001) (citations omitted) “This means that ‘[e]ven
                                                                   law enforcement officials who reasonably but mistakenly
                        III. ANALYSIS                              [commit a constitutional violation] are entitled to immunity.’
                                                                   ” Id. (quoting   Goodson v. Corpus Christi, 202 F.3d 730,
 **3 On appeal Winston advances several arguments. First,          736 (5th Cir.2000) (alteration in original)).
she contends that no reasonable law enforcement officer



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             3
        Case 4:17-cv-00181 Document 143-4 Filed on 06/05/20 in TXSD Page 23 of 25
Winston v. City of Shreveport, 390 Fed.Appx. 379 (2010)
2010 WL 3190709

Because “[t]he constitutional claim of false arrest requires
                                                                      Whoever willfully fails to comply with a lawful command
a showing of no probable cause,”         Club Retro L.L.C. v.         to disperse shall be punished in accordance with the
Hilton, 568 F.3d 181, 204 (5th Cir.2009) (citation omitted),          provisions of R.S. 14:329.7.
Officer Willis is entitled to qualified immunity “if officers
of reasonable competence could disagree” that Officer Willis        Louisiana Revised Statute § 14:329.1, in turn, defines a “riot”
had probable cause to arrest Winston for any of the crimes          as:
for which she was charged. See       Babb v. Dorman, 33 F.3d
472, 477 (5th Cir.1994) (citation and internal quotation marks
omitted). The Supreme Court has defined probable cause as                       [A] public disturbance involving an
the “facts and circumstances within the officer's knowledge                     assemblage of three or more persons
that are sufficient to warrant a prudent person, or one of                      acting together or in concert which
reasonable caution, in believing, in the circumstances shown,                   by tumultuous and violent conduct,
that the suspect has committed, is committing, or is about to                   or the imminent threat of tumultuous
                                                                                and violent conduct, results in injury
commit an offense.”     Michigan v. DeFillippo, 443 U.S. 31,
                                                                                or damage to persons or property or
37, 99 S.Ct. 2627, 61 L.Ed.2d 343 (1979) (citations omitted).
                                                                                creates a clear and present danger
Furthermore, this Court has stated that probable cause “does
                                                                                of injury or damage to persons or
not demand any showing that [the belief that an offense was
                                                                                property.
committed] be correct or more likely true than false,” because
“the probable cause analysis only requires that we find a
basis for an officer to believe to a ‘fair probability’ that a
                                                                    Winston contends that no reasonable officer could have
violation occurred.”     Piazza v. Mayne, 217 F.3d 239, 246
                                                                    believed that a riot was occurring or about to occur at the
(5th Cir.2000) (citations omitted) (alteration in original).
                                                                    time of the encounter, and that no reasonable officer could
                                                                    believe that Winston had been given a lawful command to
 *384 **4 [1] The district court correctly found that if
                                                                    disperse. Both the record and her own testimony, however,
Officer Willis had probable cause to arrest Winston for any
                                                                    belie her argument. Officer Willis responded to “riot type”
charge, it did not need to examine whether probable cause
                                                                    conditions where up to forty officers were trying to prevent
existed for the additional charges. See      Wells v. Bonner, 45    a volatile situation involving approximately 500 people from
F.3d 90, 95 (5th Cir.1995) (“The claim for false arrest does        escalating. When he arrived, officers were trying to dispel
not cast its primary focus on the validity of each individual       several disturbances in the crowd and attempting to prevent
charge; instead, we focus on the validity of the arrest. If there   others from commencing. Even after approximately 300
was probable cause for any of the charges ... then the arrest       individuals from the crowd had dispersed, Winston herself
was supported by probable cause, and the claim for false arrest     testified that at the time of her encounter with Officer
fails.”). Of the three charges lodged against Winston—refusal       Willis, the scene “kind of exploded,” and officers were both
to disperse, resisting arrest, and battery on a police officer—     screaming and in the process of physically detaining those
the district court only decided that Officer Willis had probable    around her. Based on these circumstances, the officers were
cause to arrest Winston for failure to disperse. With regard        well within their authority to conclude that a riot, as defined
to that charge, Louisiana Revised Statute § 14:329.3 provides       by section 14:329.1, was imminent, and could thus lawfully
that:                                                               issue commands to disperse.

  Any law enforcement or peace officer or public official           Additionally, Winston stated in her deposition that she was
  responsible for keeping the peace may issue a command             aware that Officer Willis directed her to move back, and
  to disperse under the authority of R.S. 14:329.1–14:329.8         that she did not do so. Under these circumstances, Officer
  if he reasonably believes that riot is occurring or about         Willis reasonably believed that he had probable cause to arrest
  to occur. The command to disperse shall be given in a             Winston for failure to disperse. As such, he is entitled to
  manner reasonably calculated to be communicated to the
                                                                    qualified immunity on Winston's false arrest claim. 5
  assemblage.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             4
        Case 4:17-cv-00181 Document 143-4 Filed on 06/05/20 in TXSD Page 24 of 25
Winston v. City of Shreveport, 390 Fed.Appx. 379 (2010)
2010 WL 3190709

                                                                    not advance any evidence that Chief Vansant was “aware
B. Supervisory Liability Claim against Chief Vansant                of facts from which the inference could be drawn that a
 **5 Supervisory officials may not be held liable under      §      substantial risk of serious harm” existed should this technique
1983 for the actions of subordinates *385 on theories of            continue to be used, nor has she demonstrated that Chief
vicarious liability or respondeat superior. Estate of Davis ex      Vansant, in fact, “dr[e]w the inference.” Id. Additionally,
rel. McCully v. City of North Richland Hills, 406 F.3d 375,         Winston fails to demonstrate any “pattern of violations”;
381 (5th Cir.2005). Instead, Winston must demonstrate that          rather she offers her own sole incident with Corporal Sawyer.
(1) Chief Vansant failed to supervise or train his subordinate      See id. Winston's failure to offer any proof of a pattern
officials; (2) a causal link exists between the failure to          of violations demonstrates that any alleged wrongdoing on
train or supervise and the violation of Winston's rights; and       the part of Chief Vansant could be characterized as merely
(3) the failure to train or supervise amounted to deliberate        negligence, rather than the requisite deliberate indifference.
indifference. Id.                                                   As such, we hold that the district court correctly found that
                                                                    Winston's     § 1983 supervisory liability claim against Chief
We have held, with respect to the third prong, that “ ‘deliberate   Vansant fails as a matter of law.
indifference’ is a stringent standard of fault, requiring proof
that a municipal actor disregarded a known or obvious
consequence of his action,” and that “for an official to act        C. State Law Claims
with deliberate indifference, the official must both be aware        **6 Under Louisiana law, we apply the same
of facts from which the inference could be drawn that a             “reasonableness” standard to Winston's *386 state law
substantial risk of serious harm exists, and he must also draw      claims of false arrest and excessive force that we apply
the inference.” Id. (citations and internal quotation marks         when analyzing whether qualified immunity shields Officer
omitted). Additionally, “[d]eliberate indifference requires a       Willis against Winston's federal constitutional claims. See
showing of more than negligence or even gross negligence,”
                                                                       Reneau v. City of New Orleans, No. Civ.A. 03–1410, 2004
and “[t]o satisfy the deliberate indifference prong, a plaintiff
usually must demonstrate a pattern of violations and that the       WL 1497711, at *3–*4 (E.D.La. July 2, 2004) (citing Kyle
inadequacy of the training is obvious and obviously likely          v. City of New Orleans, 353 So.2d 969, 973 (La.1977)). As
to result in a constitutional violation.” Id. (citations and        discussed above, Officer Willis acted reasonably throughout
quotations marks omitted).                                          his encounter with Winston. We thus hold that Winston's state
                                                                    law claims for direct and vicarious liability fail as a matter of
 [2] Here, Winston offered the testimony of an expert who           law. 6
opined that the technique employed by Corporal Sawyer
to throw Winston to the ground after she struck Officer
Willis was unwarranted, and that if the Shreveport Police
                                                                                          IV. CONCLUSION
Department taught and Chief Vansant approved the technique,
the system was flawed. Winston also offered the deposition          Because Officer Willis reasonably believed that he had
testimony of Corporal Sawyer who asserted that he believed          probable cause to arrest Winston for refusal to disperse, he
that he used a proper technique because it was in accordance        is entitled to qualified immunity on Winston's false arrest
with the technique taught to him at the Shreveport Police           claim. Additionally, because Winston has not demonstrated
Academy. Based on this evidence, Winston contends that              that Chief Vansant failed to adequately train Corporal Sawyer,
Chief Vansant should have properly supervised the officers,         or that any alleged failure to train rose to the level of deliberate
withdrawn the policy, and offered proper retraining.                indifference, the district court correctly granted summary
                                                                    judgment in favor of Chief Vansant on Winston's supervisory
Winston, however, has failed to offer any additional evidence       liability claim. Finally, because Louisiana law adopts the
that would tie Corporal Sawyer's activity with any alleged          same “reasonableness” standard used in determining whether
failure by Chief Vansant personally to train, supervise, or         qualified immunity applies, the district court correctly granted
discipline his officers. At no point does she assert that           summary judgment in favor of Officer Willis and Chief
Chief Vansant trained Corporal Sawyer at the Academy, or            Vansant on Winston's state law claims for false arrest,
implemented, endorsed, advocated, or was even aware of his          excessive force, and vicarious liability. We therefore affirm
officers' use of the challenged technique. Likewise, she does       the district court's grant of summary judgment.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  5
       Case 4:17-cv-00181 Document 143-4 Filed on 06/05/20 in TXSD Page 25 of 25
Winston v. City of Shreveport, 390 Fed.Appx. 379 (2010)
2010 WL 3190709


                                                              All Citations
AFFIRMED.
                                                              390 Fed.Appx. 379, 2010 WL 3190709




                                                    Footnotes


*     Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and is not
      precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
1
          Rule 68 provides that:
         At least 14 days before the date set for trial, a party defending against a claim may serve on an opposing
         party an offer to allow judgment on specified terms, with the costs then accrued. If, within 14 days after
         being served, the opposing party serves written notice accepting the offer, either party may then file the
         offer and notice of acceptance, plus proof of service. The clerk must then enter judgment.
2     Finding that Officer Willis had probable cause to arrest Winston for failure to disperse, the district court did
      not squarely address whether he had probable cause to arrest Winston for the other violations, although it
      opined, in a footnote, that he probably had probable cause to arrest her for battery on a police officer as well.
3     On appeal, Winston no longer argues that Officer Willis used excessive force.
4     This Court granted the Shreveport Police Department's unopposed motion for dismissal. The only remaining
      parties to this appeal are Officer Willis and Chief Vansant.
5     Because we hold that Officer Willis reasonably believed that he had probable cause to arrest Winston for
      failure to disperse and is thus entitled to qualified immunity, we do not address whether he reasonably
      believed that he had probable cause to arrest Winston for resisting arrest or battery on a police officer.
6     Contrary to Winston's suggestion, the fact that the City of Shreveport and Corporal Sawyer extended an offer
      of judgment under    Rule 68 does not impart liability to Chief Vansant or Officer Willis. Cf. Meadours v.
      Ermel, 483 F.3d 417, 422 (5th Cir.2007) (holding that, in the qualified immunity context, each defendant's
      actions must be evaluated individually).


End of Document                                           © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          6
